Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to independent claim 1 filed 12/13/2021 have been fully considered and overcome the prior art rejection mailed 10/04/2021 because the amendment introduces structural relationships between essential features, that are not taught by the prior art.  Therefore, the rejection has been withdrawn.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7, 8, 10, 14, 16-18, 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stewart US 817,282.  
Stewart discloses a surface mount security barrier (1) comprising:
A plurality of barrier islands (3) arranged in spaced relation along an area to be 
protected from vehicular or pedestrian intrusion.  See Fig. 1; Col. 1, ln. 28-36.
Wherein each barrier island (1) further comprises:
	A concrete block having opposing side faces.  Col. 1, lns. 53-Col. 2, ln 60. 
	External fixing elements (7, 8) at said opposing side faces; and
	One or more load transfer elements (9, 10) embedded within said concrete block 
and configured, as at (11, 12) to attach to opposing ends of said at least 
one load transfer element (9, 10).  See Fig. 1, Col. 2, lns. 61-68.
At least one attachment (14) extending along the ground and between external fixing 
elements (7, 8) of adjacent barrier islands.  
Although Stewart does not disclose if the at least one attachment (14) is flexible or not,
Stewart does disclose the at least one attachment can be tensioned and is illustrated as rope, wire or fence cable.  It would have been obvious, if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention the attachment (14) 
of Stewart is flexible rope, wire or cable.  

Further Stewart does not describe, how the features of the barrier islands would
react during loading, such as during a vehicular impact.  However, Stewart clearly discloses the attachments are connected to the fixing elements, which in turn are connected to the load transfer elements and the concrete block and the attachments are tensioned between spaced apart concrete blocks.  See Col. 2, lns. 69-78.  Therefore, it would have been obvious if not inherent to one of ordinary skill in the art before the effective filing date of the claimed invention the load transfer elements would transfer a load through the concrete crash block from one fixing element to another fixing element without imposing a tension force on the concrete block thereby distributing the impact forces between multiple concrete blocks.  
	
With respect to claim 5 Stewart discloses alternative embodiments of the concrete block (1), see Figs. 2-4 wherein the concrete block includes two pair of opposing side faces and one or more load transfer elements (29, 30) extend internally of the concrete block and are attached to respective, opposing, external fixing elements (31-34).

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  Claims 7, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart US 817,282 in view of Brown US 5,605,414.  Stewart discloses a barrier island system including a plurality of island segments interconnected with attachment elements (14) forming a fence between spaced concrete blocks.  

	
6. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart US 817,282 in view of Roller et al. us 2003/0190189.  Stewart discloses a barrier island system including a plurality of island segments interconnected with attachment 
elements (14) forming a fence between spaced concrete blocks.  Stewart does not disclose is a nylon strap.  However, Roller et al. teach it is known to provide concrete barrier elements (10) with belts or straps (18) made of nylon, which is known to be strong and flexible.  [0021]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cable of Stewart with the nylon strap taught by Roller et al. in order to reduce the use of corrodible, rustable materials. 

7. 	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart US 817,282 in view of Rogers et al. US 2006/0018711.  Stewart disclose a barrier island system including a plurality of spaced concrete blocks, but does not disclose ballasting the barrier islands.  However, Rogers et al. teach a barrier assembly comprising a plurality of ballastable bodies (10) which can be ballasted with concrete or metal for use in high threat areas, to provide a dead weight of approximately 6000lbs.  See [0044].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bollard barrier island system of Stewart with metal ballast as taught by Rogers et al. in order to improve driver safety.

8. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart US 817,282 in view of Ptacek et al. US 2019/0330812.  Stewart disclose a barrier island system including a plurality of spaced concrete blocks, but does not disclose lifting hooks.  However, Ptacek et al. teach a barrier assembly comprising a plurality of concrete bodies (105) and including a lifting hook (165) extending out of a top surface of the body.  See Fig. 1, [0059].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bollard barrier island system of Stewart with a lifting hook as taught by Ptacek et al. in order to improve user safety.



9. 	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart US 817,282 in view Gzybowski US 5,938,370.  Stewart disclose a barrier island system including a plurality of spaced concrete blocks, but does not disclose feet.  However, Gzybowski teaches a barrier assembly comprising a plurality of concrete bodies (1) having a feet, pads, channels or grooves disposed on a bottom surface of the concrete body and configured to provide for surface water runoff.  See Col. 4, lns. 1-13.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bollard barrier island system of Stewart with feet or pads as taught by Gzybowski in order to improve safety.

10. 	Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart US 817,282 in view of Kulp et al. US 2009/0060650.  Stewart disclose a barrier island system including a plurality of spaced concrete blocks, but does not disclose mounting fence posts or glare barriers to the top of the barrier islands.  However, Kulp et al. teach a barrier assembly comprising a plurality of ballastable bodies (10) having openings and support pins (26) configured to receive a fence post (38) that supports a glare screen (36) or like.  See [0060], Fig. 18.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bollard barrier island system of Stewart with a glare screen assembly taught by Kulp et al. in order to improve driver safety.



Allowable Subject Matter
11. 	Claims 9-11, 13, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				02/24/2022